     Case 4:20-cv-03247 Document 24 Filed on 03/16/21 in TXSD Page 1 of 1




                        United States District Court
                        Southern District of Texas
                             Houston Division


Kafi, Inc.                            §
                                      §
v.                                    §         Civil Action 4:20−cv−03247
                                      §
Deutsche Bank National Trust          §
Company, et al.

                             Notice of Referral


     The following motion is referred to Magistrate Judge Peter Bray:
                          Motion to Quash − #23


Date: March 16, 2021.

                                               Nathan Ochsner, Clerk

                                               By: E. Alexander, Deputy
                                               Clerk
